Jenkins, P. J.
Under the answers returned by the Supreme Court to the questions certified to it in this case (175 Ga. 88, 165 S. E. 122), the election for the school-district bonds sought to be validated was void on account of not having been legally called, since it appears without dispute that the petition for such election was not signed by one fourth of the registered qualified voters of the school district. Accordingly, the court erred in validating and confirming the issue of bonds.

Judgment reversed.


Stephens and Sutton, JJ., concur.

Olin T. Lester, J. Wighimm Bowden, for plaintiffs in error.
O. J. Ooogler, contra.